James J. Nolletti, Esq. Village Attorney, Mamaroneck
You have asked whether a person may simultaneously be a member of two separate fire companies in a village volunteer fire department. In one company this person would provide rescue squad services while in the other he would serve as a volunteer firefighter.
Section 10-1006(10) of the Village Law provides that "[a] person shall not be eligible to volunteer membership in more than one fire company at one time".
We conclude that a person may not simultaneously serve as a volunteer member of more than one fire company.